DETAILED ACTION

1.	The Office Action is in response to Application 170360428 filed on 10/01/2020. Claims 1-57 have been cancelled; claims 58-69 are added; claims 58-69  are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 11/02/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

CLAIM INTERPRETATION
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“decoding unit…” in claims 58, 61;
“receiving unit…” in claim 60;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that:
The spec. does not give clear and sufficient structure for “decoding unit…” in claims 58, 61;
The spec. does not give clear and sufficient structure for “receiving unit…” in claim 60.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

			Claim Rejections -35 USC $112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out
and distinctly claiming the subject matter which the applicant regards as his
invention.


the applicant regards as the invention.

For claim 58 and its dependent claims 59- 63, as described above in Claim
Interpretation 112(f), the claim limitations with “decoding unit” considered to be indefinite
because claims do not recite clear and sufficient structure and there is no clear support in the
specification. As such, the claims are indefinite.
	For claim 60, the “receiving unit…” considered to be indefinite because claims do not recite clear and sufficient structure and there is no clear support in the specification. As such, the claim is indefinite

Applicant may: (a) Amend the claim so that the claim limitation will no longer be
interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or (b) Amend the written
description of the specification such that it clearly links or associates the corresponding structure,
material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a));
or (c) State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For
more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.


Claim Rejections - 35 USC § 102

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 58-60, 63-66, 69 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Ugur et al. (US 20160156917). 

Examiner’s Note: Ugur is treated as a translation of its GB application 1312460.7 filed on July 11, 2013.

Regarding claim 58, Ugur discloses an apparatus for processing bitstream of video (fig. 4), comprising: 
a decoding unit (fig. 4, component 304, prediction error decoder) configured to: decode a encoded bitstream (as shown in fig. 4, the encoded bitstream goes to decoder 304);   
 the value of each sample in the identified tile set may not be exactly the same as the value of the same sample when all the coding tree blocks of the picture are decoded) , and in case boundaries of the motion constrained tile set are treated as picture boundaries for the decoding (paragraph 0283, … and the boundaries of the motion-constrained tile set are treated as picture boundaries for purposes of the decoding process), and the coding tree blocks that do not belong to the motion constrained tile set are not decoded (paragraph 0283, … when the coding tree blocks that are outside of the i-th identified motion-constrained tile set are not decoded), wherein the information includes one flag that applies to every tile (paragraph 0283, … exact_sample_value_match_flag[i] equal to 0 indicates that, within the coded video sequence, when the coding tree blocks that are outside of the i-th identified motion-constrained tile set are not decoded and the boundaries of the motion-constrained tile set are treated as picture boundaries for purposes of the decoding process, the value of each sample in the identified tile set may not be exactly the same as the value of the same sample when all the coding tree blocks of the picture are decoded; in which, exact_sample_value_match_flag applies to every tile ).

Regarding claim 64, Ugur discloses a method for processing bitstream of video (fig. 4), comprising: 
decoding a encoded bitstream (as shown in fig. 4, the encoded bitstream goes to decoder 304);  
 the value of each sample in the identified tile set may not be exactly the same as the value of the same sample when all the coding tree blocks of the picture are decoded) , and in case boundaries of the motion constrained tile set are treated as picture boundaries for the decoding (paragraph 0283, … and the boundaries of the motion-constrained tile set are treated as picture boundaries for purposes of the decoding process), and the coding tree blocks that do not belong to the motion constrained tile set are not decoded (paragraph 0283, … when the coding tree blocks that are outside of the i-th identified motion-constrained tile set are not decoded), wherein the information includes one flag that applies to every tile (paragraph 0283, … exact_sample_value_match_flag[i] equal to 0 indicates that, within the coded video sequence, when the coding tree blocks that are outside of the i-th identified motion-constrained tile set are not decoded and the boundaries of the motion-constrained tile set are treated as picture boundaries for purposes of the decoding process, the value of each sample in the identified tile set may not be exactly the same as the value of the same sample when all the coding tree blocks of the picture are decoded; in which, exact_sample_value_match_flag applies to every tile ).

Regarding claim 59, Ugur teaches the limitations recited in Claim 58 as discussed above. In addition, Ugur further discloses that the information is included in a supplemental enhancement information message of the encoded bitstream (paragraph 0021, … obtaining at 
 indication for each of the set of tiles mentioned above may be implemented in the form of Supplemental Enhancement Information (SEI) message).

Regarding claim 60, Ugur teaches the limitations recited in Claim 58 as discussed above. In addition, Ugur further discloses that a receiving unit (fig. 4, component 361) configured to receive the encoded bitstream including a supplemental enhancement information message bitstream (paragraph 0021, … obtaining at least part of the coding constraints of said set of tiles in the enhancement layer picture from a Supplemental Enhancement Information (SEI) message…).

Regarding claim 63, Ugur teaches the limitations recited in Claim 58 as discussed above. In addition, Ugur further discloses that decode the encoded bitstream in units of a coding tree unit (paragraph 0289, … when all the coding tree blocks of all pictures in the coded video sequence are decoded).

Regarding claim 65, Ugur teaches the limitations recited in Claim 64 as discussed above. In addition, Ugur further discloses that the information is included in a supplemental enhancement information message of the encoded bitstream (paragraph 0021, … obtaining at 
least part of the coding constraints of said set of tiles in the enhancement layer picture from a Supplemental Enhancement Information (SEI) message…; paragraph 0276, … indication for 

Regarding claim 66, Ugur teaches the limitations recited in Claim 64 as discussed above. In addition, Ugur further discloses that a receiving unit (fig. 4, component 361) configured to receive the encoded bitstream including a supplemental enhancement information message bitstream (paragraph 0021, … obtaining at least part of the coding constraints of said set of tiles in the enhancement layer picture from a Supplemental Enhancement Information (SEI) message…).

Regarding claim 69, Ugur teaches the limitations recited in Claim 64 as discussed above. In addition, Ugur further discloses that decode the encoded bitstream in units of a coding tree unit (paragraph 0289, … when all the coding tree blocks of all pictures in the coded video sequence are decoded).


Claim Rejections - 35 USC § 103

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 


11.	Claims 61-62, 67-68 are rejected under 35 U.S.C. 103 as being unpatentable over Ugur et al. (US 20160156917) and in view of Ye et al. (US 20140079126).

Regarding claim 61, Ugur teaches the limitations recited in Claim 58 as discussed above.
It is noticed that Ugur does not disclose explicitly that generate the image of a region including one or more tiles.
 Ye discloses that generate the image of a region including one or more tiles (fig 2A, region 204; paragraph 0021, … An ROI 204 is contained within two of the tiles 202a, 202c …);
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology generate the image of a region including one or more tiles.as taught by Ye as a modification to the apparatus of Ugur for the benefit of that when the picture is being decoded, decoding the tiles that the ROI overlaps (see Ye paragraph 0021).

Regarding claim 62, the combination of Ugur and Ye teaches the limitations recited in Claim 61 as discussed above. In addition, Ye further discloses that the region includes the one 

	The motivation of combination is the same as in claim 61’s rejection.

Regarding claim 67, Ugur teaches the limitations recited in Claim 64 as discussed above.
It is noticed that Ugur does not disclose explicitly that generate the image of a region including one or more tiles.
 Ye discloses that generate the image of a region including one or more tiles (fig 2A, region 204; paragraph 0021, … An ROI 204 is contained within two of the tiles 202a, 202c …);
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology generate the image of a region including one or more tiles.as taught by Ye as a modification to the method of Ugur for the benefit of that when the picture is being decoded, decoding the tiles that the ROI overlaps (see Ye paragraph 0021).

Regarding claim 68, the combination of Ugur and Ye teaches the limitations recited in Claim 67 as discussed above. In addition, Ye further discloses that the region includes the one 
or more tiles based on user selection (claim 20: defining at least one tile group, the number of tiles in the tile group, and an index of each tile in the tile group, such that a user may select a region of interest (ROI) within the video sequence and display the ROI).
	The motivation of combination is the same as in claim 67’s rejection.

 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423





8